     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 1 of 8


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       ESTATE OF MICHAEL LEE, et         No.   2:20-cv-01161-JAM-CDK
         al.,
12
                     Plaintiffs,
13                                         ORDER GRANTING CDCR’S MOTION TO
             v.                            DISMISS
14
         CALIFORNIA DEPARTMENT OF
15       CORRECTIONS AND
         REHABILITATION, et al.,
16
                     Defendants.
17

18           This matter is before the Court on California Department of

19   Corrections and Rehabilitation’s (“CDCR”) Motion to Dismiss.

20   CDCR’s Mot. to Dismiss (“Mot.”), ECF No. 28.         Plaintiffs opposed

21   this motion, Opp’n, ECF No. 40, to which CDCR responded, Reply,

22   ECF No. 41.     After consideration of the parties’ written

23   arguments on the motion and relevant legal authority, the Court

24   GRANTS CDCR’s Motion to Dismiss.1

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 27, 2020.
                                      1
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 2 of 8


1            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         This case arises from the suicide of inmate Michael Lee.

3    Michael had a history of mental health issues, including suicide

4    attempts, due to a traumatic brain injury he suffered from a car

5    accident in 2004.     Compl. ¶¶ 71-77, ECF No. 1.       On June 30, 2017,

6    Michael turned himself in for his role in a fight that had

7    occurred several weeks prior.      Compl. ¶ 78.      Michael pled guilty

8    and was incarcerated in El Dorado County Jail.          Id.     Concerned

9    about her son, Michael’s mother, Mary Pamela Sandy, brought his

10   medical records to the jail and spoke with the warden, a doctor,

11   and a nurse about Michael’s injury, resulting mental health

12   condition and prior suicide attempts.        Compl. ¶ 79.       Plaintiffs

13   allege this information was provided to CDCR upon his transfer to

14   their custody on August 30, 2017.         Compl.   ¶¶ 79-81.     While in

15   CDCR custody, Michael’s mental health deteriorated, Compl. ¶¶ 94-

16   146, and on January 8, 2019 he committed suicide.             Compl. ¶¶ 147.

17        The Estate of Michael Lee and Michael’s mother, Mary Pamela

18   Sandy, (collectively “Plaintiffs”), brought this action against

19   CDCR and 25 individual defendants, based on alleged deficiencies

20   in Michael’s care while in CDCR custody.           See generally Compl.
21   Relevant to this motion, Plaintiffs brought two claims against

22   CDCR: the first, for violation of Title II of the Americans with

23   Disabilities Act (“ADA”) and as a result violation of

24   California’s Unruh Act and the second, for violation of the

25   Rehabilitation Act (“RA”).      Compl. at 49-51.      CDCR now moves to

26   dismiss both causes of action for failure to state a claim.             See
27   generally Mot.    Additionally, CDCR seeks dismissal of Plaintiffs’

28   claims for injunctive relief because they are moot.             Mot. at 12.
                                           2
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 3 of 8


1                                  II.   OPINION

2         A.    Legal Standard

3         A Rule 12(b)(6) motion challenges the complaint as not

4    alleging sufficient facts to state a claim for relief.           Fed. R.

5    Civ. P. 12(b)(6).     “To survive a motion to dismiss [under

6    12(b)(6)], a complaint must contain sufficient factual matter,

7    accepted as true, to state a claim for relief that is plausible

8    on its face.”     Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

9    (internal quotation marks and citation omitted).         While

10   “detailed factual allegations” are unnecessary, the complaint

11   must allege more than “[t]hreadbare recitals of the elements of

12   a cause of action, supported by mere conclusory statements.”

13   Id. at 678.     “In sum, for a complaint to survive a motion to

14   dismiss, the non-conclusory ‘factual content,’ and reasonable

15   inferences from that content, must be plausibly suggestive of a

16   claim entitling the plaintiff to relief.”        Moss v. U.S. Secret

17   Serv., 572 F.3d 962, 969 (9th Cir. 2009).

18        B.    Analysis

19              1.     Unruh Act

20        Sovereign immunity bars federal suits against a state or
21   one of its agencies or departments.       Pennhurst State Sch. &

22   Hosp. v. Halderman, 465 U.S. 89, 100 (1984).         This immunity

23   applies to claims brought under California’s Unruh Act.             See

24   Stanley v. Trustees of Cal. State Univ., 433 F.3d 1129, 1134

25   (9th Cir. 2006).

26        CDCR is a state agency and therefore immune from suit under
27   the doctrine of state sovereign immunity.        See Taylor v. List,

28   880 F.2d 1040, 1045 (9th Cir. 1989) (concluding that Nevada
                                           3
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 4 of 8


1    Department of Prisons was a state agency entitled to Eleventh

2    Amendment immunity).       Plaintiffs do not dispute this.     See Pls.’

3    Opp’n.   Accordingly, Plaintiff’s Unruh Claim is DISMISSED with

4    prejudice.

5                 2.    ADA and RA

6         Title II of the ADA prohibits discrimination by public

7    entities on the basis of disability.        42 U.S.C. § 12132 (“[N]o

8    qualified individual with a disability shall, by reason of such

9    disability, be excluded from participation in or be denied the

10   benefits of the services, programs, or activities of a public

11   entity, or be subjected to discrimination by any such entity.”)

12   To state a Title II ADA claim, a plaintiff must allege facts

13   showing that they: (1) are a qualified individual with a

14   disability; (2) were discriminated against or excluded from

15   participation in a public entity’s services, programs, or

16   activities; and (3) that the discrimination was by reason of

17   their disability.       Lovell v. Chandler, 303 F.3d 1039, 1052 (9th

18   Cir. 2002).

19        Similarly, to establish a violation of § 504 of the RA, a

20   plaintiff must allege that they: (1) are an individual with a
21   disability; (2) are otherwise qualified to receive a benefit;

22   (3) were denied the benefits of a program solely by reason of

23   their disability; and (4) the program receives federal financial

24   assistance.       Id.   Both the ADA and RA apply in the state prison

25   context, Armstrong v. Wilson, 124 F.3d 1019, 1022-23 (9th Cir.

26   1997), and there is no significant difference in the analysis of
27   the two.     Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045

28   n.11 (9th Cir. 1999).
                                           4
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 5 of 8


1          Defendants argue that Plaintiffs’ ADA and RA claims are

2    actually claims for inadequate mental-health treatment, which is

3    not actionable under either statute.        Mot. at 10-11; Simmons v.

4    Navajo Cty., 609 F.3d 1011, 1022 (9th Cir. 2010) overruled on

5    other grounds by Castro v. Cty. Of Los Angeles, 833 F.3d 1060

6    (9th Cir. 2016).      The Court agrees.

7          The Court finds O’Guinn v. Nevada Department of Corrections

8    instructive.      In that case, the plaintiff argued that because of

9    his uncontrollable behavior, which was a result of his mental

10   health disability, he had been excluded from the Mental Health

11   Unit and denied mental health treatment, programs for which he

12   was otherwise qualified.      O’Guinn v. Nevada Dep’t of Corr., No.

13   3:07-CV-00450-LRH-VP, 2010 WL 4395442, at * 4 (D. Nev. Aug. 26,

14   2010), report and recommendation adopted, No. 3:07-CV-00450-LRH,

15   2010 WL 4457001 (D. Nev. Oct. 29, 2010), aff’d, 468 F. App’x 651

16   (9th Cir. 2012).      The District Court found that although

17   plaintiff’s counsel framed the deprivation of care as

18   discriminatory it was actually a claim for medical negligence.

19   Id.   In affirming the District Court’s grant of summary judgment

20   to defendants, the Ninth Circuit noted that key elements of an
21   ADA or RA claim cannot be reconciled with medical treatment

22   decisions for the underlying disability.        O’Guinn, 468 F. App’x

23   at 653.   The Court pointed out that the plaintiff claimed he was

24   discriminatorily denied mental health treatment because of his

25   disability but he only needed the treatment because he was

26   disabled.   Id.     Thus, the Court reasoned, he was not otherwise
27   qualified to receive the benefit and his alleged denial of

28   treatment was not discrimination under either the ADA or the RA.
                                           5
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 6 of 8


1    Id.

2          Similarly, here Plaintiffs allege that because of Michael’s

3    medication noncompliance, which results from his mental health

4    disability, he was denied inpatient mental health care.             Opp’n

5    at 11.   But like in O’Guinn, Michael only needed the treatment

6    because he was disabled, making him not “otherwise qualified” to

7    receive the benefit.     O’Guinn, 468 F. App’x at 653.

8          The cases upon which Plaintiffs rely, Padilla v. Beard, No.

9    2:14-CV-01118-KJM-CKD, 2014 WL 6059218 (E.D. Cal. Nov. 12, 2014)

10   and Biselli v. County of Ventura, No. CV 09-08694 CAS (Ex), 2012

11   U.S. Dist. LEXIS 79326 (C.D. June 4. 2012), are distinguishable

12   as both involved administrative discipline, not mental health

13   treatment decisions.     Padilla concerned a disciplinary charge

14   resulting from the plaintiff’s behavior during a cell extraction

15   when that behavior allegedly resulted from his mental illness.

16   Padilla, 2014 WL 6059218 at *9.       Similarly, in Biselli, the

17   plaintiff was placed in disciplinary segregation based on

18   conduct that stemmed from his mental illness.         Biselli, 2012

19   U.S. Dist. LEXIS 79326 at *44-45.         In both cases the court found

20   that the plaintiff had stated a claim under the ADA because he
21   had been denied some benefit that other non-disabled individuals

22   received, like TV, visits or non-segregated housing, because of

23   conduct related to his disability.        Padilla, 2014 WL 6059218 at

24   *9; Biselli, 2012 U.S. Dist. LEXIS 79326 at *44-45.          These

25   benefits had nothing to do with the medical treatment of

26   plaintiffs’ underlying disabilities.
27          In contrast, here, Michael only needed inpatient care

28   because of his mental health.      See Compl. ¶ 210.      As such, the
                                           6
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 7 of 8


1    alleged benefit Michael did not receive is “inextricably linked”

2    to medical decisions for his asserted disability.          O’Guinn, 468

3    F. App’x at 653.    In sum Plaintiffs challenge “the adequacy of

4    [Michael’s] mental health care, a challenge that cannot be

5    properly brought under the ADA and RA.”        Id.; see also Simmons,

6    609 F.3d at 1022.     For these reasons Plaintiffs’ ADA and RA

7    claims are DISMISSED without prejudice.2

8               3.    Injunctive Relief

9         Lastly, CDCR argues that “Plaintiffs’ claims for

10   unspecified injunctive relief should be dismissed because they

11   are moot.”   Mot. at 12.     Plaintiffs, again, do not dispute this.

12   See Pls.’ Opp’n.    “[A] case is moot when the issues presented

13   are no longer ‘live’ or the parties lack a legally cognizable

14   interest in the outcome.”      Los Angeles Cty. V. Davis, 440 U.S.

15   625, 631 (1979) (internal quotations and citation omitted).           A

16   plaintiff seeking injunctive relief must show that there is a

17   real or immediate threat they will be wronged again.          City of

18   Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).

19        Here, any injunctive relief would obviously be ineffectual

20   as to Michael because he is now deceased.        See Estate of Creason
21   v. City of Concord, 203 Fed. Appx. 833, 834 (9th Cir. 2006).

22   His estate and mother also cannot pursue injunctive relief

23   because they cannot show a threat to their interests or that any

24   redress would accompany a favorable judgment.         Id.; see also

25   Lyons, 461 U.S. at 101-03.      As such, Plaintiffs’ claims for

26
27   2 Because the Court finds Plaintiffs have failed to state a claim
     under the ADA, the Court need not address what, if any, punitive
28   damages are available.
                                      7
     Case 2:20-cv-01161-JAM-CKD Document 66 Filed 01/22/21 Page 8 of 8


1    injunctive relief are DISMISSED with prejudice.

2

3                                 III.    ORDER

4         For the reasons set forth above, the Court GRANTS Defendant

5    CDCR’s Motion to Dismiss.      Plaintiffs’ Unruh and injunctive

6    relief claims are dismissed WITH PREJUDICE as the Court finds

7    amendment would be futile.      Plaintiffs’ ADA and RA claims are

8    dismissed WITHOUT PREJUDICE.        If Plaintiffs elect to amend their

9    complaint with respect to these claims, they shall file an

10   Amended Complaint within twenty (20) days of this Order.

11   Defendant’s responsive pleading is due twenty (20) days

12   thereafter.

13        IT IS SO ORDERED.

14   Dated:   January 21, 2021

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
